DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-47 are pending. Claims 2-3 and 5-47 are withdrawn.  Claims 1 and 4 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-33) and the species of mutant IPD encoding the protein of SEQ ID NO: 41 (having the stalk region sequence of SEQ ID NO: 33) in the reply filed on 7/20/2022 is acknowledged.
The originally elected species of SEQ ID NO: 41 is understood to be a nucleic acid encoding the following sequence:
MEPLRLLILLFVTELSGAHNTTVFQGVAGQSLQVSCPYDSMKHWGRRKAWCRQLGEKGPCQRVVSTHNLWLLSFLRRWNGSTAITDDTLGGTLTITLRNLQPHDAGLYQCQSLHGSEADTLRKVLVEVLADPLDHRDAGDLWFPGESESFEDAHVEIPDSRSLLEGEIPFPPTSILLLLACIFLIKILAASALWAAAWHGQKPGTHPPSELDCGHDPGYQLQTLPGLRDT
The elected species is understood to encode the stalk region of SEQ ID NO: 33.  Applicant did not clarify what claims the elected species read upon.
	Following extensive search and examination, the elected species of SEQ ID NO: 41 was deemed free of the prior art. Per MPEP § 803.02,
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Therefore, examination was extended to the non-elected species of SEQ ID NOs: 42-48, which were all subsequently deemed free of the prior art.  Examination was then extended to a non-elected species taught by US’878 that encodes a sequence that “comprises” instant SEQ ID NO: 36: SLHGSEADTLRKVLVEVLADPLDHRDAGDLWFPGESESFEDAHVEHS.  Following search and examination, the non-elected species was deemed anticipated by the prior art.  The non-elected species is understood read upon instant claims 1 and 4.
Claims 34-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Claims 2-3 and 5-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1 and 4 have been examined.

Priority
The priority claim to Provisional US Application 62/537,486 filed 7/27/2017 is acknowledged.

Information Disclosure Statement
	The IDS filed 7/20/2022; 1/08/2021; and 1/24/2020 is acknowledged and considered. 
Applicant should note that some documents disclosed on the IDS form submitted on 1/08/2021 were not considered since they did not conform to 37 CFR 1.98(b). 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  See MPEP 609.04(a). 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The claim scope has been interpreted below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 1 is representative of the pending claim scope:
1. A nucleic acid comprising a sequence encoding a human TREM2 mutant resistant to sheddase cleavage.
Applicable interpretations are applied below.
The term “a human TREM2 mutant” is undefined on record.  The phase “a human TREM2 mutant” is understood to imply the existence of a “human” wild-type (“WT”) sequence, wherein all sequences differing from that single human WT sequence are “mutants”.  However, no single, unambiguous, and non-variable “human TREM2 non-mutant” sequence was identified on record.  Therefore, a threshold question is simply “what does or does not constitute a ‘human TREM2 mutant’?”.  Typically, a single WT sequence exists and is the “non-mutant” sequence, but here multiple “human TREM2” isoforms exist (e.g., SEQ ID NOs: 1-3 are three different isoforms of TREM2), and each is a “mutant” relative to the other isoforms.  Furthermore, naturally occurring SNP variants exist, and it is unclear if these natural human sequences are “mutant” or “non-mutant” sequences.  The term “a human TREM2 mutant” has been rejected below under 35 USC § 112(b) as indefinite, and that discussion is incorporated herein.  For purposes of applying prior art, “a human TREM2 mutant” is given the broadest reasonable interpretation to broadly encompass any “mutant” sequence, which is a mutant relative to any other human isoform of TREM2.
The phrase “resistant to sheddase cleavage” is a functional limitation that does not correspond to an unambiguous structure/function relationship in view of the original disclosure. The Specification identifies that the phrase means “a TREM2 mutant that harbors one or more mutations near the cleavage site of a sheddase that cleaves wild type TREM2” (see, e.g., Spec. filed 1/24/2020 at ¶[0040]), but this statement raises additional questions and concerns.  It is unclear if “near” includes ±15, ±25, ±35, ±50, ±100 positions away from any sheddase cleavage site (e.g., cleavage sites of ADAM8, ADAM9, ADAM10, ADAM12, ADAM15, ADAM17, ADAM19, ADAM20, ADAM21, ADAM28, ADAM30, ADAM33, BACE1, BACE2, SKI-1, Corin, MT1-MMP, MT4-MMP, PCSK4, etc.1, homologs of ADAM17, orthologs of ADAM10, etc.).  Notably, the functional limitation also fails to address “resistant to sheddase cleavage” relative to what?  This is pertinent because as noted in the instant Specification, a “wealth of TREM2 variants have been identified”, including “H157Y” circa 2012 (see, e.g., Spec. filed 1/24/2020 at ¶[00183]).  Accordingly, relative to H157Y, most such prior art TREM2 mutants would reasonably be “resistant to sheddase cleavage”.  For purposes of applying prior art, any “mutant” satisfying the structural limitations set forth at instant claim 4 is understood to satisfy the functional limitation of instant claim 1.  Therefore, any prior art sequence “comprising” instant SEQ ID NO: 36 is understood to necessarily be a “human TREM2 mutant” that is also “resistant to sheddase cleavage”.
The limitations at claims 2 and 3 are understood to recite additional functional limitations.  In the absence of clarification, claims 2 and 3 are presently understood to not read upon the non-elected species.  This is reasonable because claim 4 does not depend from either claim 2 or 3, and no corresponding structure/function relationship commensurate in scope with claims 2 and 3 has been provided in the original disclosure that unambiguously encompasses the non-elected species.
Additional claim interpretations are set forth below.  

Claim Objections
Claims 5, 7, and 9 are objected to because of the following informalities:  
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 4 or 6 be found allowable, claim 5 or 7, respectively, will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, claims 5 and 7 differ only in the use of “consisting of” language that is nested within a “comprising” clause, wherein the “consisting of” language only limits “a stalk region”.  However, the overall sequence remains arbitrarily large because the “comprising” clause permits the arbitrary inclusion of any additional sequences (including additional “stalk regions”).  Accordingly, the usage of “consisting of” nested within a “comprising” clause does not unambiguously alter the scope of the claims, because there is no sequence within the scope of claim 4 (or 6) that cannot also be arbitrarily deemed to be within the scope of claim 5 (or 7).
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “human TREM2 mutant”, which is a relative term that renders the metes and bounds of the claim scope indefinite. The phase “a human TREM2 mutant” implies the existence of a single, wild-type “human TREM2” sequence that may be used to unambiguously delineate any other sequences as “mutant” sequences.  Here, no single, wild-type human TREM2 sequence is recited at claim 1 or clearly identified in the Specification.  Furthermore, an artisan would not know how to meaningfully differentiate among “mutant” and “non-mutant” human TREM2 sequences because the Specification discloses multiple non-identical “human TREM2” sequences (e.g., SEQ ID NOs: 1-3 are three different isoforms of TREM2) and oddly designates truncated sequences as “WT” (see, e.g., Spec. at ¶[0023], identifying a 41-mer as “WT”).  In addition, naturally occurring SNP variants of TREM2 exist, and it is unclear if these sequences are included or excluded by the phrase “mutant human TREM2 sequences”.  Furthermore, if isoform 1 of TREM2 is the “non-mutant” sequence, then isoforms 2 and 3 are “mutants”; likewise, if isoform 2 is the “non-mutant” sequence, then isoforms 1 and 3 are “mutants”.  Accordingly, the reference to “mutant human TREM2 sequences” is a relative term or otherwise appears variable in scope (see, e.g., MPEP § 2173.05(b)(II)).  Accordingly, an artisan would not be able to ascertain the boundaries of what constitutes infringement.  Therefore, claim 1 is rejected as indefinite.  For purposes of applying prior art, any “mutant” relative to any human isoform of TREM2 is deemed to be a “human TREM2 mutant” for purposes of examination.
Claim 1 recites the phrase “resistant to sheddase cleavage”.  The term “resistant” at claim 1 is a relative term which renders the claim indefinite. The term “resistant” is not unambiguously defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Close prior art exists as identified below, and therefore an artisan would not be able to ascertain the boundaries of what constitutes infringement.  For purposes of applying prior art, any measurable amount of “resistance” relative to any naturally occurring human TREM2 sequence is deemed to satisfy the claim limitation.
Claim 1 recites the phrase “resistant to sheddase cleavage” is an indefinite functional limitation.  Per MPEP § 2173.05(g), the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty").  Here, the Specification does not provide unambiguous guidance regarding what structural limitations are required to satisfy the functional limitation set forth at claim 1.  Although the Specification identifies that the phrase means “a TREM2 mutant that harbors one or more mutations near the cleavage site of a sheddase that cleaves wild type TREM2” (see, e.g., Spec. filed 1/24/2020 at ¶[0040]), but this statement is not explained.  For example, it is unknown what does or does not constitute “near” or “wild type TREM2”; the scope of the claim changes substantially if “near” means  ±1 or ±75 amino acids.  Therefore, in the absence of clear guidance, an artisan would not be able to ascertain the boundaries of what constitutes infringement.  For purposes of applying prior art, any “mutant” satisfying the structural limitations set forth at instant claim 4 is understood to satisfy the functional limitation of instant claim 1.
All claims depending from claim 1 depending from an indefinite base claim, and are therefore also rejected as indefinite.
Accordingly, claims 1 and 4 are rejected as indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring products without significantly more. 
The claims recites and encompass nucleic acids encoding “an amino acid sequence selected from any one of SEQ ID NO NOs: 33-40, including SEQ ID NO: 36, which has the sequence:
SLHGSEADTLRKVLVEVLADPLDHRDAGDLWFPGESESFEDAHVEHS
Sequences comprising SEQ ID NO: 36 occur naturally.  As a non-exhaustive example, GenBank: PNI77215.1 (TREM2 isoform 1 [Pan troglodytes], GenBank: PNI77215.1, NCBI (submitted Jun 28, 2017), also available at https://www.ncbi.nlm.nih.gov/protein/PNI77215.1 (last visited Aug 9, 2022); hereafter “PNI77215”) is a 222-mer amino acid sequence that comprises instant SEQ ID NO: 36:

    PNG
    media_image1.png
    169
    535
    media_image1.png
    Greyscale

This sequence is understood to be naturally encoded and expressed in Pan troglodytes.
This judicial exception is not integrated into a practical application because the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the claims directly encompass the natural product.
This rejection is not exhaustive, and “consisting of” language would not overcome the rejection because the Court has clarified that fragmentation does not constitute a feature that renders biopolymers markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a nucleic acid from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated polynucleotide markedly different, because the sequence of the nucleic acid has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18.
Accordingly, claims 1 and 4 are rejected.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicable legal guidance is set forth in the MPEP (see esp. MPEP § 2163(II)(3)(a) and MPEP §2163.03(V)).
Brief Statement of the Issue(s)
Claim 1 is representative of the pending claim scope, and recites the functional limitation “resistant to sheddase cleavage”.  However, this functional limitation does not correspond to a structure/function relationship in the originally filed disclosure.  Instead, the functional limitation appears to merely recite a desired result that Applicant hopes the claimed invention achieves.
Claim Scope
The pending claim scope is unknown.  Although the claim scope reasonably includes sequences encoding SEQ ID NOs: 41-48, it is unknown what other sequences are included or excluded.  For example, it is unclear if the claimed genus comprises all possible sequences encompassed by the positively recited structures of instant claim 4 (i.e., any sequence encoding a protein comprising SEQ ID NO: 36), or instead includes only some unknown subset of those sequences.  
Furthermore, it is unclear what the metes and bounds of a “human TREM2 mutant” includes or excludes as used at claim 1 (see, e.g., discussion of “human TREM2 mutant” set forth above under 35 USC §112(b), incorporated herein).
In sum, the metes and bounds of the pending claim scope are unknown and may include only eight sequences (e.g., SEQ ID NOs: 41-48) or may include trillions of sequences.
Consideration of Available Guidance
The prior art provides no guidance regarding what Applicant considers their invention based upon the language of claim 1 and its dependents.
The closest guidance pertaining to the functional limitation and the metes and bounds of the claimed invention is the statement that 
The terms “cleavage resistant TREM2 mutant” and “TREM2 mutant resistant to sheddase cleavage” are used interchangeablely herein, and refer to a TREM2 mutant that harbors one or more mutations near the cleavage site of a sheddase that cleaves wild type TREM2. . . .
(see, e.g., Spec. filed 1/24/2020 at ¶[0040])
These statements fail to clearly delineate the invention because it fails to answer threshold questions such as “what is considered a TREM2 mutant?”; “what does ‘near’ mean in this context?”; “which naturally occurring sheddases actually cleave wild type TREM2?”; and “where does each naturally occurring sheddase actually cleave wild type TREM2?”.  There are multiple sheddases (e.g., ADAM8, ADAM9, ADAM10, ADAM12, ADAM15, ADAM17, ADAM19, ADAM20, ADAM21, ADAM28, ADAM30, ADAM33, BACE1, BACE2, SKI-1, Corin, MT1-MMP, MT4-MMP, PCSK4, etc., etc.2), but the Specification is silent regarding the majority of known sheddases and fail to identify where each sheddase and its known homologs, orthologs, and variants actually cleave “wild type TREM2”.  Furthermore, it is unclear to what actual sequence “wild type TREM2” refers (e.g., instant SEQ ID NOs: 1-3, which are three different isoforms of TREM2; see also Spec. at ¶[0023], which oddly designates a 41-mer as “WT”).  It is unclear if “human TREM2 mutant” excludes any naturally occurring human variants (e.g., isoforms, SNP variants, etc.), or if anything differing from an unknown “base WT” sequence is deemed a “mutant”.  Even if applicable “human TREM2 mutant” sequences were all known and every single cleavage sites for every single sheddase was known, the claim scope would be unclear because it is unclear what is “near” and what is “not near” (see, e.g., Spec. filed 1/24/2020 at ¶[0040]).  The claim scope and applicable prior art changes substantially if “near” means “ ±1 residue from a cleavage site” or instead “ ±75 amino acids from a cleavage site”.  Therefore, in view of the best guidance provided by the originally filed disclosure, an artisan would not know what embodiments are included or excluded by the pending claim language. 
Conclusion
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus potentially encompassing >>>trillions of species, but have failed to identify any common structure/function sufficient to reasonably inform an artisan of the metes and bounds of the claim scope, such that the description evidences possession of the full scope of the claimed genera of methods as required by 35 USC 112, or to reasonably inform an artisan how to identify and distinguish among infringing and non-infringing embodiments.
Here, the description fails to reasonably inform an artisan of what compounds are included or excluded from the scope of claims 1 and 4.  The courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).   Likewise, in the absence of clear identification of whether or not prior art structures satisfy the requirement of claim 1 (e.g., such as known human TREM2 isoforms and homologs, or any compound encoding a sequence “comprising” instant SEQ ID NO: 36), “the inventor cannot lay claim to the subject matter” because the instant Specification fails to provide “a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”
In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention, or that the description satisfied the requirements of 35 USC 112(a).
Accordingly, claims 1 and 4 are rejected.

Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sequences encoding SEQ ID NOs: 41-48 and presumably all sequences encoding SEQ ID NO: 36, does not reasonably provide enablement for non-functional variants of TREM2.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 1 appears to encompass non-functional TREM2 sequences.  For example, the Q33X non-sense mutation of TREM2 is understood to result in a stop codon that truncates the resulting TREM2 sequence (see, e.g., Borroni et al., Heterozygous TREM2 mutations in frototemporal dementia, Neurobiology of Aging, vol 35 (2014) 934.e7e934.e10; hereafter “Borroni”; at abs, Table 1 on 934.e8, and Table 2 on 934.e9).  Therefore, such truncated TREM2 mutant sequences are naturally “resistant” to all cleavage associated with the missing portions of TREM2, and are reasonably understood to be encompassed by the scope of instant claim 1.  However, such sequences result in “a loss of function” (see, e.g., Borroni at 934.e9 at col I).  Accordingly, claim 1 appears to encompass all “TREM2 mutants” that are “resistant to sheddase cleavage”, including nonfunctional sequences.
It is unclear how to “use” nonfunctional sequences as required by 35 USC §112(a), and the instant disclosure fails to identify how to “use” such nonfunctional TREM2 mutants.
Accordingly, claim 1 is rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by US 7,556,926 B2 (Tojo et al.; Jul. 7, 2009).
	Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, and that interpretation is incorporated herein.  In addition, applicable claim interpretations have been set forth above in rejections under 35 USC § 112(b), and those interpretations are also incorporated into the instant rejection. For purposes of the instant rejection, it is reasonable assumed that the limitations of instant claim 1 are fully satisfied by all compounds satisfying the positively recited structural limitations set forth at claim 4.  Specifically, it is reasonably inferred that claims 1 and 4 are satisfied by all nucleic acids encoding any sequence “comprising an amino acid sequence selected from any one of SEQ ID NOs: 33-40”, including the non-elected species comprising SEQ ID NO: 36.
	Regarding instant claims 1 and 4, US’926 claims method inherently requiring nucleic acids encoding the amino acid sequences of SEQ ID NOs: 1 and 2 (see, e.g., US’926 at claim 1).  SEQ ID NO: 1 of US’926 fully comprises instant SEQ ID NO: 36:

    PNG
    media_image2.png
    190
    475
    media_image2.png
    Greyscale

Accordingly, in view of US’926, an artisan would at once envisage a nucleic acid sequence encoding a sequence comprising instant SEQ ID NO: 36 (see, e.g., US’926 at claim 1, SEQ ID NO: 1).
	Accordingly, claims 1 and 4 are rejected as anticipated. 

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by US 8,231,878 B2 (Colonna et al.; Jul. 31, 2012).
	Claim interpretation: The applicable claim interpretation has been set forth in the preceding rejection under 35 USC 102, and that interpretation is incorporated into the instant rejection.
	Regarding instant claims 1 and 4, US’878 discloses SEQ ID NO: 47 (see, e.g., US’878 at SEQ ID NO: 47).  SEQ ID NO: 47 of US’878 fully comprises instant SEQ ID NO: 36:

    PNG
    media_image3.png
    161
    469
    media_image3.png
    Greyscale

Accordingly, in view of the art, an artisan would at once envisage a nucleic acid sequence encoding a sequence comprising instant SEQ ID NO: 36 (see, e.g., US’878 at SEQ ID NO: 47).
	Accordingly, claims 1 and 4 are rejected as anticipated. 

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.  Claims 1 and 4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Lichtenthaler et al. (Proteolytic ectodomain shedding of membrane proteins in mammals-hardware, concepts, and recent developments, EMBO J., vol. 37(15):e99456 (Epub 2018 Jul 5), doi: 10.15252/embj.201899456, PMID: 29976761, PMCID: PMC6068445) at Table 1 on 4, reviewing and listing sheddases. 
        2 See Lichtenthaler et al. (Proteolytic ectodomain shedding of membrane proteins in mammals-hardware, concepts, and recent developments, EMBO J., vol. 37(15):e99456 (Epub 2018 Jul 5), doi: 10.15252/embj.201899456, PMID: 29976761, PMCID: PMC6068445) at Table 1 on 4, reviewing and listing sheddases.